
	
		I
		111th CONGRESS
		1st Session
		H. R. 4305
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2009
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide the
		  energy tax credit for transformers designed to use soybean-based electrical
		  transformer fluid.
	
	
		1.Energy credit for
			 transformers designed to use soybean-based electrical transformer
			 fluid
			(a)In
			 generalSubparagraph (A) of
			 section 48(a)(3) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of clause (vi), by inserting or at
			 the end of clause (vii), and by adding at the end the following new
			 clause:
				
					(viii)an electrical transformer which is designed
				to use, and contains, soybean-based electrical transformer fluid as the
				insulating
				fluid,
					.
			(b)30 percent
			 credit for replacement soybean-Based electrical transformer fluid
				(1)In
			 generalSubsection (a) of section 48 of such Code is amended by
			 adding at the end the following new paragraph:
					
						(6)Soybean-based
				electrical transformer fluidFor purposes of this subpart, the
				term energy property includes any soybean-based electrical
				transformer fluid—
							(A)used by the
				taxpayer as an insulating fluid in an electrical transformer owned or operated
				by the taxpayer, and
							(B)the original use
				of which commences with the
				taxpayer.
							.
				(2)30 percent
			 creditClause (i) of section 48(a)(2)(A) of such Code is amended
			 by striking and at the end of subclause (III) and by adding at
			 the end the following new subclause:
					
						(V)any soybean-based electrical transformer
				fluid described in paragraph (6),
				and
						.
				(c)Soybean-Based
			 electrical transformer fluidSubsection (c) of section 48 of such
			 Code is amended by adding at the end the following new paragraph:
				
					(5)Soybean-based
				electrical transformer fluidThe term soybean-based electrical
				transformer fluid means any insulating fluid formulated for use in
				electrical transformers which—
						(A)is at least 95 percent soybean oil by
				volume, and
						(B)has received an
				environmental technology verification from the Administrator of the
				Environmental Protection
				Agency.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
			
